                                    Case 2:19-cv-00628-TLN-DB Document 1 Filed 04/12/19 Page 1 of 7

                        1        NEDA N. DAL CIELO, Bar No. 161982
                                 ndalcielo@littler.com
                        2        COOPER J. SPINELLI, Bar No. 299299
                                 cspinelli@littler.com
                        3        LITTLER MENDELSON, P.C.
                                 50 W. San Fernando, 7th Floor
                        4        San Jose, California 95113.2303
                                 Telephone: 408.998.4150
                        5        Facsimile: 408.288.5686

                        6        Attorneys for Defendant
                                 U.S. RESIDENTIAL GROUP LLC
                        7

                        8                                    UNITED STATES DISTRICT COURT
                        9                                    EASTERN DISTRICT OF CALIFORNIA
                     10

                     11          LATISHA DAVIS,                           Case No. TBD

                     12                         Plaintiff,               NOTICE TO FEDERAL COURT OF
                                                                         REMOVAL OF CIVIL ACTION FROM
                     13                v.                                STATE COURT PURSUANT TO 28 U.S.C.
                                                                         SECTIONS 1332(a), 1441, AND 1446
                     14          U.S. RESIDENTIAL GROUP LLC and          [DIVERSITY]
                                 DOES 1-100, inclusive,
                     15
                                                Defendant.                (Sacramento Superior Court Case No. 34-2019-
                     16                                                   00250866)
                                                                          Complaint Filed: February 20, 2019
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLER M ENDELSON, P.C.
 50 W. San Fernando, 7th Floor
   San Jose, CA 95113.2303
                                 NOTICE TO FEDERAL COURT OF
         408.998.4150
                                 REMOVAL OF CIVIL ACTION FROM STATE                                             CASE NO.
                                 COURT
                                        Case 2:19-cv-00628-TLN-DB Document 1 Filed 04/12/19 Page 2 of 7

                        1                       TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

                        2        EASTERN DISTRICT OF CALIFORNIA, PLAINTIFF LATISHA DAVIS, AND HER ATTORNEY

                        3        OF RECORD:

                        4                       PLEASE TAKE NOTICE that, for the reasons and on the grounds stated below,

                        5        Defendant U.S. RESIDENTIAL GROUP LLC hereby removes to the United States District Court for

                        6        the Eastern District of California the above-captioned action brought by Plaintiff Latisha Davis in the

                        7        Superior Court of the State of California, County of Sacramento, Case No. 34-2019-00250866:

                        8        I.       STATEMENT OF JURISDICTION
                        9                 1.    This Court has original jurisdiction over this action under the diversity jurisdiction

                     10          statute, 28 U.S.C. § 1332(a)(1) (“Section 1332”). It is a civil action wherein the amount in controversy

                     11          for the named Plaintiff exceeds the sum of seventy-five thousand dollars ($75,000.00), exclusive of

                     12          interest and costs, and it is between “citizens of different States.” As set forth below, this case meets

                     13          all of Section 1332’s requirements for removal and is timely and properly removed by the filing of

                     14          this Notice.

                     15          II.      VENUE
                     16                   2.    Venue lies in the Eastern District of California under 28 U.S.C. Sections 84(b), 1441(a),

                     17          and 1446(a). Under 28 U.S.C. Section 1446(a), the appropriate assignment of this action is to the

                     18          Sacramento Division of this Court.

                     19          III.     STATUS OF PLEADINGS, PROCESS, AND ORDERS
                     20                   3.     On February 20, 2019, Plaintiff Latisha Davis filed a complaint in the Superior Court

                     21          of California, County of Sacramento entitled Latisha Davis v. U.S. Residential Group LLC and DOES

                     22          1-100, Case No. 34-2019-00250866 (the “State Court Action”). Attached as Exhibit A to the Notice

                     23          of Removal of Action is a true and correct copy of this Complaint.

                     24                   4.    On March 13, 2019, Plaintiff served Defendant with the Complaint, along with the

                     25          Proof of Service and Summons. A true and correct copy of the Summons is attached hereto as Exhibit

                     26          B.

                     27

                     28
LITTLER M ENDELSON, P.C.
 50 W. San Fernando, 7th Floor
   San Jose, CA 95113.2303
                                 NOTICE TO FEDERAL COURT OF
         408.998.4150
                                 REMOVAL OF CIVIL ACTION FROM STATE               2.                                           CASE NO.
                                 COURT
                                       Case 2:19-cv-00628-TLN-DB Document 1 Filed 04/12/19 Page 3 of 7

                        1                 5.    On April 11, 2019, Defendant filed its general denial and affirmative defenses to

                        2        Plaintiff’s Complaint in Sacramento Superior Court. A true and correct copy of Defendant’s General

                        3        Denial and Affirmative Defenses to the Complaint is attached hereto as Exhibit C.

                        4                 6.    The Complaint also names as defendants “DOES 1-100.” Defendant is informed and

                        5        believes and on that basis alleges that none of the fictitiously named Defendants have been served

                        6        with a Summons and a copy of the Complaint. The fictitiously named Defendants are therefore not

                        7        parties to the above-captioned action and need not join or consent to Defendant’s notice of removal.

                        8        See Salveson v. Western States Bankcard Ass’n, 731 F.2d 1426, 1429 (9th Cir. 1984) (holding named

                        9        defendants not yet served in state court action need not join the notice of removal).

                     10          IV.      TIMELINESS OF REMOVAL
                     11                   7.    This Notice of Removal is timely filed. Under 28 U.S.C. § 1446(b), the notice of

                     12          removal of a civil action must be filed within thirty days after service of process. 28 U.S.C. § 1446(b).

                     13          Defendant was not served with a copy of Plaintiff’s Summons and Complaint until March 13, 2019.

                     14          Thus, this Notice of Removal is filed within 30 days of service of process and is therefore timely.

                     15          V.       REMOVAL JURISDICTION
                     16                   8.    This Court has original jurisdiction of the State Court Action based on diversity of

                     17          citizenship under 28 U.S.C. § 1332(a). And under 28 U.S.C. § 1441(a) and (b), the State Court Action

                     18          may be removed to this Court by Defendant because it is a civil action between citizens of different

                     19          states and the amount in controversy exceeds $75,000, exclusive of interests and costs, as set forth

                     20          below.

                     21                   9.    A defendant seeking to remove a case to federal court need file only “a notice of

                     22          removal ‘containing a short and plain statement of the grounds for removal.’” Dart Cherokee Basin

                     23          Operating Co., LLC v. Owens, 135 S. Ct. 547, 553 (2014). Such a statement need not contain any

                     24          evidentiary submissions. Id. Indeed, “[n]othing in the statute requires a removing defendant to submit

                     25          evidence in support of its jurisdictional allegations.” Silva v. Wells Fargo Bank NA, No. CV 11-3200

                     26          GAF JCGX, 2011 WL 2437514, at *3 (C.D. Cal. June 16, 2011). “Rather, mere allegations suffice:

                     27          ‘[J]ust as a plaintiff’s complaint sufficiently establishes diversity jurisdiction if it alleges that the

                     28          parties are of diverse citizenship and that the matter in controversy exceeds, exclusive of interest and
LITTLER M ENDELSON, P.C.
 50 W. San Fernando, 7th Floor
   San Jose, CA 95113.2303
                                 NOTICE TO FEDERAL COURT OF
         408.998.4150
                                 REMOVAL OF CIVIL ACTION FROM STATE               3.                                           CASE NO.
                                 COURT
                                     Case 2:19-cv-00628-TLN-DB Document 1 Filed 04/12/19 Page 4 of 7

                        1        costs, the sum specified by 28 U.S.C. § 1332, so too does a removing party’s notice of removal

                        2        sufficiently establish jurisdictional grounds for removal by making jurisdictional allegations in the

                        3        same manner.’” Id. (citing and quoting Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 200

                        4        (4th Cir.2008)).

                        5               A.      Plaintiff seeks damages in excess of $75,000.
                        6               10.     When a defendant removes a matter to federal court, “the defendant’s amount-in-

                        7        controversy allegation should be accepted when not contested by the plaintiff or questioned by the

                        8        court.” Owens v. Dart Cherokee Basin Operating Co., LLC, 135 S. Ct. 547, 553 (2014).

                        9               11.     In her Complaint, Plaintiff seeks to recover back-pay, among other alleged damages.

                     10          See Ex. A, Compl. at Prayer, ¶ A. Plaintiff’s employment ended in or around March 2017. At the time

                     11          her employment ended, she was making around $18.50 an hour or around $38,500 a year in total

                     12          compensation. Assuming two years of back-pay, from the time her employment ended to just the date

                     13          of this removal, Plaintiff’s claimed back-pay would alone exceed the statutory minimum for the

                     14          amount in controversy.

                     15                 12.     In addition to seeking back-pay, Plaintiff is seeking emotional-distress and punitive

                     16          damages. See Ex. A, Compl. at Prayer, ¶¶ B, C. In Kroske v. U.S. Bank Corp., 432 F.3d 976 (9th Cir.

                     17          2005), the Ninth Circuit upheld the lower court’s finding that the amount in controversy had been

                     18          established. In reaching its holding, the Ninth Circuit reasoned that the plaintiff’s “emotional distress

                     19          damages would add at least an additional $25,000 to her claim,” where she had only $55,000 in lost

                     20          wages, thus satisfying the amount in controversy requirement “even without including a potential

                     21          award of attorney’s fees.” Id. at 980; see also Simmons v. PCR Technology, 209 F. Supp. 2d 1029,

                     22          1033-34 (N.D. Cal. 2002) (acknowledging that while plaintiff was employed by the defendant for only

                     23          four months, “emotional distress damages in a successful employment discrimination case may be

                     24          substantial”). Using the Kroske “formula” as a baseline, the emotional-distress component of

                     25          Plaintiff’s claims could add at least another $25,000 to the amount in controversy, if not more.

                     26                 13.     The Court must also take into account punitive damages for purposes of determining

                     27          the amount in controversy where such damages are recoverable under state law. Davenport v. Mut.

                     28          Benefits Health and Accident Ass’n, 325 F.2d 785, 787 (9th Cir. 1963); Brady v. Mercedes-Benz USA,
LITTLER M ENDELSON, P.C.
 50 W. San Fernando, 7th Floor
   San Jose, CA 95113.2303
                                 NOTICE TO FEDERAL COURT OF
         408.998.4150
                                 REMOVAL OF CIVIL ACTION FROM STATE               4.                                           CASE NO.
                                 COURT
                                     Case 2:19-cv-00628-TLN-DB Document 1 Filed 04/12/19 Page 5 of 7

                        1        Inc., 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002); Simmons, 209 F. Supp. 2d at 1033 (jury verdicts

                        2        in other “cases amply demonstrate the potential for large punitive damage awards in employment

                        3        discrimination cases”). California law does not provide any specific monetary limit on the amount of

                        4        punitive damages that may be awarded under Civil Code section 3294. Boyle v. Lorimar Prods., Inc.,

                        5        13 F.3d 1357, 1360 (9th Cir. 1994). Additionally, employment discrimination cases often have the

                        6        potential for large punitive damages awards. Simmons, 209 F. Supp. 2d at 1033. A punitive damages

                        7        award may equal as much as four times the amount of the actual damages award. State Farm Mut.

                        8        Auto Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003). Although Defendant strongly denies Plaintiff’s

                        9        allegations, if Plaintiff were to prevail on her punitive damages claim, that claim alone could exceed

                     10          the jurisdictional minimum.

                     11                 14.      The amount in controversy therefore exceeds the statutory minimum.

                     12                 B.       Plaintiff and Defendant are citizens of different states.
                     13                 15.      Plaintiff is a Citizen of California: To establish citizenship for diversity purposes, a

                     14          natural person must be both a citizen of the United States and a domiciliary of a particular state.

                     15          Although a residence is not always a domicile, a person’s residence is generally considered prima facie

                     16          evidence of her domicile. Anderson v. Watts, 138 U.S. 694, 706 (1891) (“the place where a person

                     17          lives is taken to be his domicile until facts adduced establish the contrary; see Mondragon v. Capital

                     18          One Auto Finance, 736 F.3d 880, 886 (9th Cir. 2013) (acknowledging that “numerous courts treat a

                     19          person’s residence as prima facie evidence of the person’s domicile”); Lew v. Moss, 797 F.2d 747, 751

                     20          (9th Cir. 1986) (residency can create a rebuttable presumption of domicile supporting diversity of

                     21          citizenship).

                     22                 16.      In her Complaint, Plaintiff admits she “is an individual that lived and worked in

                     23          California throughout the events detailed in this complaint.” See Ex. A, Compl., ¶ 1. Plaintiff is

                     24          therefore a citizen of the State of California.

                     25                 17.      Defendant is not a Citizen of California. For diversity purposes, a corporation “shall be

                     26          deemed a citizen of any State by which it has been incorporated, and of the State where it has its

                     27          principal place of business.” 28 U.S.C. § 1332(c)(1). The United States Supreme Court has held that

                     28          the “nerve center” test determines a corporation’s “principal place of business.” See Hertz Corp. v.
LITTLER M ENDELSON, P.C.
 50 W. San Fernando, 7th Floor
   San Jose, CA 95113.2303
                                 NOTICE TO FEDERAL COURT OF
         408.998.4150
                                 REMOVAL OF CIVIL ACTION FROM STATE                5.                                          CASE NO.
                                 COURT
                                       Case 2:19-cv-00628-TLN-DB Document 1 Filed 04/12/19 Page 6 of 7

                        1        Friend, 559 U.S. 77, 93 (2010). The Court reasoned that a corporation’s “nerve center” is normally

                        2        located where the corporation maintains its corporate headquarters and where the “corporation’s

                        3        officers direct, control, and coordinate the corporation’s activities.” Id. In other words, a corporation’s

                        4        “principal place of business” can be found where the corporation’s “brain” is located. Id. Lower

                        5        courts have specifically outlined the factors considered for determining a corporation’s “nerve center.”

                        6        Those factors include: where the company’s home offices are located; where the directors and

                        7        stockholders meet; where the corporate officers and executives reside; where policy decisions are

                        8        made; and where the administrative and financial offices are located and the records kept. See, e.g.,

                        9        Unger v. Del E. Webb Corp., 233 F. Supp. 713, 716 (N.D. Cal. 1964); see also State Farm Fire &

                     10          Cas. Co. v. Byrd, 710 F. Supp. 1292, 1293 (N.D. Cal. 1989).

                     11                  18.    At the time this action was commenced in state court, Defendant was, and still is, a

                     12          corporation organized under the laws of the State of Texas, with its principal places of business in

                     13          Dallas, Texas, where its main corporate offices and headquarters, which house the Company’s primary

                     14          executive, administrative, and operational functions, are located. Defendant also has corporate offices

                     15          in Philadelphia, Pennsylvania. In addition, the Company makes and implements company-wide

                     16          operating, financial, investment, employee relations, marketing, accounting, income tax, treasury,

                     17          investor relations, and other policy decisions primarily at its headquarters in Texas and its additional

                     18          corporate offices in Philadelphia, Pennsylvania.

                     19          VI.     NOTICE TO STATE COURT AND PLAINTIFF’S COUNSEL
                     20                  19.    Promptly upon the filing of this Notice of Removal in the United States District Court

                     21          for the Eastern District of California, written notice of such filing will be given by the undersigned to

                     22          Plaintiff’s counsel of record, Fletcher B. Brown, Fletcher B. Brown Law Firm, 2831 Telegraph Ave.,

                     23          Oakland, CA 94609. A copy of the Notice of Removal will also be filed with the Clerk of the Court

                     24          for the Superior Court of California, Sacramento County.

                     25          ///

                     26          ///

                     27          ///

                     28          ///
LITTLER M ENDELSON, P.C.
 50 W. San Fernando, 7th Floor
   San Jose, CA 95113.2303
                                 NOTICE TO FEDERAL COURT OF
         408.998.4150
                                 REMOVAL OF CIVIL ACTION FROM STATE                 6.                                          CASE NO.
                                 COURT
                                        Case 2:19-cv-00628-TLN-DB Document 1 Filed 04/12/19 Page 7 of 7

                        1        VII.     CONCLUSION

                        2                 20.     As demonstrated above, this Court has original jurisdiction over this action under 28

                        3        U.S.C. §§1332 and 1441(a) (diversity jurisdiction).

                        4        Dated:          April 12, 2019

                        5

                        6                                                           /s/ Neda N. Dal Cielo
                                                                                    NEDA N. DAL CIELO
                        7                                                           COOPER J. SPINELLI
                                                                                    LITTLER MENDELSON, P.C.
                        8                                                           Attorneys for Defendant
                                                                                    U.S. RESIDENTIAL GROUP LLC
                        9

                     10          FIRMWIDE:163234545.1 085320.1039


                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLER M ENDELSON, P.C.
 50 W. San Fernando, 7th Floor
   San Jose, CA 95113.2303
                                 NOTICE TO FEDERAL COURT OF
         408.998.4150
                                 REMOVAL OF CIVIL ACTION FROM STATE               7.                                        CASE NO.
                                 COURT
